PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Coupa Software Incorporated
Application No. 16/508,054
Filed: 10 Jul 2019
For: PROVIDING ACCESS TO A NETWORKED APPLICATION WITHOUT AUTHENTICATION
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under 37 CFR 1.78(e) filed June 7, 2022, to accept unintentionally delayed claims under 35 U.S.C. 120 for benefit of prior-filed nonprovisional applications.  

The petition under 37 CFR 1.78(e) is GRANTED.

Applicant has submitted the present renewed petition, a statement of unintentional delay, a grantable petition under 37 CFR 1.313 to withdraw from issue, a request for continued examination, a corrected application data sheet, and the appropriate fees. In addition, applicant has filed a statement regarding the facts and circumstances surrounding the extended delay, which supports a conclusion that the entire delay was unintentional. Applicant previously paid the petition fee as set forth in § 1.17(m) on February 14, 2022.

Applicant has satisfied all of the requirements for the Office to accept the claims under 35 U.S.C. 120 for the benefit of the prior-filed nonprovisional applications as unintentionally delayed. 

Prosecution is reopened. Applicant may not obtain a refund of the issue fee.  If, however, the application is subsequently allowed, the Notice of Allowance will reflect an issue fee amount that is due that is the difference between the current issue fee amount and the issue fee that was previously paid.  Applicant can request that the Office re-apply the issue fee in response to the new Notice of Allowance. 

Applicant is advised that this decision grants the petition to accept the unintentionally delayed domestic benefit claims to the prior-filed applications because the petition requirements of 37 CFR 1.78(e) and the formal requirements for claiming domestic benefit (see MPEP 211.01 et. seq.) have been met. This acceptance should not be construed as meaning that this application is entitled to the benefit of the prior-filed applications. Whether a claimed invention in a nonprovisional application is entitled to the benefit of the filing date of a prior-filed application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding).  See MPEP 211.05.

A corrected Filing Receipt, which includes the benefit claims to the prior-filed nonprovisional applications, accompanies this decision on petition.

This application is being referred to Technology Center Art Unit 3685.

Questions related to this decision may be directed to the undersigned at (571) 272-3211.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        

Enclosure:  Corrected Filing Receipt